DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/476,915 (filed on 03/27/2017) under 35 U.S.C. 119(e) is acknowledged.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 3 include the reference character “32”, which is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraph 0043, lines 4-5, the phrase “At block 56, the coreless roll is compressed” should read “At block 58, the coreless roll is compressed”.

Claim Objections

Claims 7 and 12 are objected to because of the following informalities that requires appropriate corrections:
In claim 7, line 7, the limitation “compressing the coreless roll” should read “compressing the coreless roll of sheet product”.
In claim 12, line 1-2, the limitation “the compressing the coreless roll” should read “the compressing of the coreless roll of sheet product”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the roll of sheet product” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claims 4-6 depends from parent claim 3. Subsequently, claims 4-6 are also rejected as being indefinite for the same reasons set forth above.

Claim 4 recites the limitation “the roll of sheet product” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claims 5-6 depends from parent claim 4. Subsequently, claims 5-6 are also rejected as being indefinite for the same reasons set forth above.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1, 3, 7, 9, 12 of U.S. Patent No. 11,352,229 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With respect to claim 1 of the instant application, claim 1 of the U.S. Patent 11,352,229 B2 disclose, a method for forming a compressed coreless roll of sheet product having an indicator (“A method for forming a compressed coreless roll of sheet product having an indicator”); the method comprising: applying an indicator to an end of a sheet product (“applying an indicator to an end of a sheet product”); winding the sheet product about a forming core member starting at the end of the sheet product to which the indicator is applied (“providing a roll of sheet product by winding the sheet product about a forming core member starting at the end of the sheet product to which the indicator is applied”); and removing the forming core member to provide a coreless roll of sheet product having an axial cavity (“removing…the forming core member to provide a coreless roll of sheet product having an axial cavity”).

With respect to claim 2 of the instant application, claim 3 of the U.S. Patent 11,352,229 B2 disclose, the indicator being applied by applying colored adhesive to the forming core member and transferring the colored adhesive to the end of the sheet product (“applying the indicator comprises applying colored adhesive to the forming core member and transferring the colored adhesive to the end of the sheet product”).

With respect to claim 3 of the instant application, claim 1 of the U.S. Patent 11,352,229 B2 disclose, the method further comprising the step of initially compressing the roll of sheet product while still retaining the forming core member so as to facilitate the removal of the forming core member (“initially compressing the roll of sheet product while still retaining the forming core member thereby facilitating removal of the forming core member”).

With respect to claim 4 of the instant application, claim 1 of the U.S. Patent 11,352,229 B2 disclose, the step of removing the forming core member being performed subsequent to initially compressing the roll of sheet product (“removing, subsequent to initially compressing the roll of sheet product, the forming core member to provide a coreless roll of sheet product having an axial cavity”).

With respect to claim 5 of the instant application, claim 1 of the U.S. Patent 11,352,229 B2 disclose, the method further comprising the step of compressing the coreless roll of sheet product subsequently to removing the forming core member so as to substantially collapse the axial cavity (“compressing, subsequent to removing the forming core member, the coreless roll of sheet product such that the axial cavity is substantially collapsed”).

With respect to claim 6 of the instant application, claim 1 of the U.S. Patent 11,352,229 B2 disclose, the indicator being visible in the substantially collapsed axial cavity (“the indicator is visible in the substantially collapsed axial cavity”).

With respect to claim 7 of the instant application, claim 7 of the U.S. Patent 11,352,229 B2 disclose, a compressed coreless roll of sheet product produced by way of (“A compressed coreless roll of sheet product produced by way of”): applying an indicator to an end of a sheet product (“applying an indicator to an end of a sheet product”); providing a roll of sheet product by winding the sheet product about a forming core member starting at the end of the sheet product to which the indicator is applied (“providing a roll of sheet product by winding the sheet product about a forming core member starting at the end of the sheet product to which the indicator is applied”); removing the forming core member to provide a coreless roll of sheet product having an axial cavity (“removing…the forming core member to provide a coreless roll of sheet product having an axial cavity”); and compressing the coreless roll of sheet product such that the axial cavity is substantially collapsed (“compressing…the coreless roll of sheet product such that the axial cavity is substantially collapsed”); wherein, the indicator is visible in the substantially collapsed axial cavity (“the indicator is visible in the substantially collapsed axial cavity”).

With respect to claim 8 of the instant application, claim 9 of the U.S. Patent 11,352,229 B2 disclose, the indicator being colored adhesive applied to the forming core member and transferred to the end of the sheet product (“the indicator is colored adhesive applied to the forming core member and transferred to the end of the sheet product”).

With respect to claim 9 of the instant application, claim 12 of the U.S. Patent 11,352,229 B2 disclose, the application of the indicator occurring prior to winding the sheet product about the forming core member (“applying the indicator occurs prior to winding the sheet product about the forming core member”).

With respect to claim 10 of the instant application, claim 7 of the U.S. Patent 11,352,229 B2 disclose, initially compressing the roll of sheet product while still retaining the forming core member so as to facilitate the removal of the forming core member (“initially compressing the roll of sheet product while still retaining the forming core member thereby facilitating removal of the forming core member”).

With respect to claim 11 of the instant application, claim 7 of the U.S. Patent 11,352,229 B2 disclose, the removal of the forming core member being performed subsequently to initially compressing the roll of sheet product (“removing, subsequent to initially compressing the roll of sheet product, the forming core member to provide a coreless roll of sheet product having an axial cavity”).

With respect to claim 12 of the instant application, claim 7 of the U.S. Patent 11,352,229 B2 disclose, the compressing of the coreless roll so as to substantially collapse the axial cavity being performed subsequent to the removal of the forming core member (“compressing, subsequent to removing the forming core member, the coreless roll of sheet product such that the axial cavity is substantially collapsed”).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 9 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Weisang et al. (U.S. PGPUB 2017/0280946 A1 hereinafter referred to as “Weisang”).

In regards to claim 1, Weisang teach (Figures 1-6) a method for forming a compressed coreless roll of sheet product (coreless roll 1) having an indicator (coating composition 7 or 22, which preferably include various types of known additives, such as dye and colorant, as described in paragraphs 0095 and 0149-0150), the method comprising: applying an indicator (coating composition 7 or 22) to an end of a sheet product (second end 6 of the continuous web of absorbent material 2 or 19); winding the sheet product (continuous web of absorbent material 2 or 19) about a forming core member (temporary core 36 in the winding module 28) starting at the end of the sheet product (second end 6 of the continuous web of absorbent material 2 or 19) to which the indicator (coating composition 7 or 22) is applied so as to provide a roll of sheet product (log 34, which is cut by the multiple log saws 35 of the log cutting unit 14 to produce the coreless roll 1); and removing the forming core member (temporary core 36) so as to provide a coreless roll of sheet product (coreless roll 1, which is produced when the temporary core 36 is removed by the extraction module 33 and when the log 34 is cut by the multiple log saws 35 of the log cutting unit 14) having an axial cavity (axial hollow passageway 3) (see also paragraphs 0087-0095, 0108-0118, and 0173-0208)

In regards to claim 7, Weisang teach (Figures 1-6) a compressed coreless roll of sheet product (coreless roll 1) produced by the way of: applying an indicator (coating composition 7 or 22, which preferably include various types of known additives, such as dye and colorant, as described in paragraphs 0095 and 0149-0150) to an end of a sheet product (second end 6 of the continuous web of absorbent material 2 or 19); providing a roll of sheet product (log 34, which is cut by the multiple log saws 35 of the log cutting unit 14 to produce the coreless roll 1) by winding the sheet product (continuous web of absorbent material 2 or 19) about a forming core member (temporary core 36 of the winding module 28) starting at the end of the sheet product (second end 6 of the continuous web of absorbent material 2 or 19) to which the indicator (coating composition 7 or 22) is applied; removing the forming core member (temporary core 36) so as to provide a coreless roll of sheet product (coreless roll 1, which is produce when the temporary core 36 is removed by the extraction module 33 and when the log 34 is cut by the multiple log saws 35 of the log cutting unit 14) having an axial cavity (axial hollow passageway 3); and compressing the coreless roll of sheet product (coreless roll 1) such that the axial cavity (axial hollow passageway 3) is substantially collapsed (paragraphs 0015, 0021, 0093, 0124, 0169, and 0206-0207 disclose, the coreless roll 1 can preferably be compressed after forming in order to reduce the space and cost required for storage and transport/ shipment of the coreless roll 1; wherein, the compression of the coreless roll 1 causes the axial hollow passage 3 of said coreless roll 1 to collapse and adapt the shape of a thin, typically oval slit, such that the axial hollow passageway 3 will no longer be able to receive the spindle of a roll holder); wherein, the indicator (coating composition 7 or 22) is visible in the substantially collapsed axial cavity (axial hollow passageway 3) (see also paragraphs 0087-0095, 0108-0118, and 0173-0208). Figures 2-3 illustrates the continuous web of absorbent material 2 (sheet product) wound into a spiral form to produce a coreless roll 1 (coreless roll of sheet product) with an axial hollow passageway 3 (axial cavity); where a coating composition 7 (indicator) is applied to second end 6 (first end) of the continuous web of absorbent material 2 and extends partially along the continuous web of absorbent material 2 for at least 3 plies of the continuous web of absorbent material 2. At paragraph 0093, Weisang disclose that the coreless roll 1 is configured to be compressed so that the axial hollow passage 3 is collapsed. In addition, paragraphs 0095 and 0149-0150 disclose, the coating composition 7 can include various types of known additives, such as, dye and colorant. Therefore, when the coating composition 7 with a dye or colorant additive is applied to the second end 6, it would be visibly different from the rest of the continuous web of absorbent material 2 without the coating composition 7. Consequently, it is apparent that even when the axial hollow passage 3 of the coreless roll 1 is collapsed, a user will be able to clearly distinguish the second end 6 of the continuous web of absorbent material 2 from the exterior of the compressed coreless roll 1.

In regards to claim 9, Weisang teach all intervening claim limitations as shown above. Weisang further teach (Figures 1-6), applying the indicator (coating composition 7 or 22, which preferably include various types of known additives, such as dye and colorant, as described in paragraphs 0095 and 0149-0150) occurring prior to winding the sheet product (continuous web of absorbent material 2 or 19) about the forming core member (temporary core 36 of the winding module 28 in the converting machine 9) (paragraphs 0109, 0163, and 0180 disclose, the application of the coating composition 7/ 22 at the second end 6 of the continuous web of absorbent material 19, which forms the continuous web of absorbent material 2/ 19 of the coreless roll 1, taking place before the continuous web of absorbent material 19 is spirally wound to produce the coreless roll 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weisang, in view of Takahashi et al. (Japanese Patent Publication JP2012-250020A hereinafter referred to as “Takahashi”).

In regards to claims 2 and 8, Weisang teach all intervening claim limitations as shown above. Yet, Weisang fail to explicitly teach the indicator (coating composition 7 or 22) being applied to the end of the sheet product (second end 6 of the continuous web of absorbent material 2 or 19) by applying colored adhesive to the forming core member (temporary core 36) and transferring said colored adhesive to the end of the sheet product (second end 6 of the continuous web of absorbent material 2 or 19). Instead, the indicator (coating composition 7 or 22) at the end of the sheet product (second end 6 of the continuous web of absorbent material 2 or 19) forming Weisang’s coreless roll of sheet product (coreless roll 1) is applied to the end of the sheet product (second end 6 of the continuous web of absorbent material 2 or 19) via a spraying technique (using a system comprising one or more spray guns 23A, a vat 24, pipes 25 for feeding the coating composition 22 from the vat 24 to the dipping and applicator cylinders 23B, and an optional heating system) or via a roll-coating technique (using a system comprising a dipping and applicator cylinders 23B, a vat 24, pipes 25 for feeding the coating composition 22 from the vat 24 to the dipping and applicator cylinders 23B, and an optional heating system) (see also paragraphs 0180-0186). 
Whereas, Takahashi teach (Figures 1-3 and Paragraphs 0013-0027 in the translated JP2012-250020A provided with this office action) producing a coreless roll of sheet product (coreless toilet roll ‘X1’) by applying an indicator (identification agent that exhibits color and the reagent mixed with the adhesive glue ‘S’, which creates the core portion 1) comprising colored adhesive (adhesive glue ‘S’ that is mixed with the identification agent that exhibits color, as described within paragraphs 0024-0027 in the translated JP2012-250020A provided with this office action) to an end of a sheet product (leading end portion 2t of the toilet paper base paper 2), and by winding the sheet product (toilet paper base paper 2) about a forming core member (core shaft 30) starting at the end of the sheet product (leading end portion 2t of the toilet paper base paper 2) to which the indicator (identification agent that exhibits color and the reagent mixed with the adhesive glue ‘S’) is applied; wherein, the indicator (identification agent that exhibits color and the reagent mixed with the adhesive glue ‘S’) is applied to the end of the sheet product (leading end portion 2t of the toilet paper base paper 2) by applying the colored adhesive (as disclosed in paragraph 0017 in the translated JP2012-250020A provided with this office action) to the forming core member (core shaft 30) and by transferring said colored adhesive to the sheet product (toilet paper base paper 2).
Resultingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to employ the indicator application technique suggested by Takahashi, in order to provide an indicator at the end of sheet product forming Weisang’s compressed coreless roll of sheet product; that is, by applying colored adhesive to the forming core member and by transferring said colored adhesive to the end of the sheet product as the sheet product is wound about said forming core member. Applying an indicator to the end of the sheet product simultaneously during the winding of said sheet product about the forming core member as taught by Takahashi, instead of spraying colored material directly onto the end of the sheet product prior to the sheet product winding step via complex spraying apparatus, would simplify the overall production process of the compressed coreless roll of sheet product, while also expediting said overall production process.

Claims 3-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weisang, in view of Lemke et al. (U.S. PGPUB 2016/0137398 A1 hereinafter referred to as “Lemke”).

In regards to claims 3-5, Weisang teach all intervening claim limitations as shown above. Weisang further teach (Figures 1-6), removing the forming core member (temporary core 36) the roll of sheet product (log 34) so as to provide a coreless roll of sheet product (coreless roll 1) having an axial cavity (axial hollow passageway 3), and compressing the coreless roll of sheet product (coreless roll 1) subsequently following the removal of the forming core member (temporary core 36) such that the axial cavity (axial hollow passageway 3) is substantially collapsed (paragraphs 0015, 0021, 0093, 0124, 0169, and 0206-0207 disclose, the coreless roll 1 can preferably be compressed after forming in order to reduce the space and cost required for storage and transport/ shipment of the coreless roll 1; wherein, the compression of the coreless roll 1 causes the axial hollow passage 3 of said coreless roll 1 to collapse and adapt the shape of a thin, typically oval slit, such that the axial hollow passageway 3 will no longer be able to receive the spindle of a roll holder). Yet, Weisang does not teach the step of initially compressing the roll of sheet product (log 34) prior to removing the forming core member (temporary core 36) from said roll of sheet product (log 34).
However, Lemke teach (Figures 1A, 2A, & 11A-11D, and Paragraphs 0050-0057 & 0059) a method for forming a compressed coreless roll of sheet product (compressed hollow coreless roll 10 illustrated in figure 1A) comprising: winding a sheet product (absorbent paper sheet described in paragraph 0051) about a forming core member (forming core member described in paragraphs 0056) to provide a roll of sheet product (roll of absorbent paper sheet wound about the forming core member, as described in paragraph 0053); initially compressing the roll of sheet product (roll of absorbent paper sheet wound about the forming core member) while still retaining the forming core member (forming core member described in paragraphs 0056) so as to facilitate the removal of the forming core member (forming core member described in paragraphs 0056) from the roll of sheet product (roll of absorbent paper sheet wound about the forming core member) (paragraph 0056 disclose, that initial compression of the roll of absorbent paper sheet prior to removing the forming core member may facilitate the removal of said forming core member from the roll of absorbent paper sheet; specially when the roll of absorbent paper sheet is formed around a conventional paperboard core rather than being formed directly on a mandrel or on a collapsible mandrel); removing the forming core member (forming core member described in paragraphs 0056) after the initial compression of the roll of sheet product (roll of absorbent paper sheet wound about the forming core member) so as to provide a coreless roll of sheet product (compressed hollow coreless roll 10) having an axial cavity (central cavity 12); and compressing the coreless roll of sheet product (compressed hollow coreless roll 10) again after the removal of the forming core member (forming core member described in paragraphs 0056) such that the axial cavity (central cavity 12) is substantially collapsed (as illustrated in figures 1A & 11A-11D, and as disclosed in paragraph 0057).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that is practicing Weisang’s production method to appropriately compress the roll of sheet product prior to removing the forming core member from said roll of sheet product as suggested by Lemke (in other words, to remove the forming core member after applying an initial compression force to the roll of sheet product). Such an initial compression of the roll of sheet product will ease the removal of the forming core member by at least slightly disfiguring the forming core member retained within the roll of sheet product, so that said forming core member can be pushed/ pulled out of said roll of sheet product without much difficulty (or without pulling on the end of the roll of sheet product that is disposed within the axial cavity and/ or that is in contact with the forming core member).

In regards to claim 6, Weisang in view of Lemke teach all intervening claim limitations as shown above. Weisang further teach (Figures 1-6), the indicator (coating composition 7 or 22, which preferably include various types of known additives, such as dye and colorant, as described in paragraphs 0095 and 0149-0150) being visible in the substantially collapsed axial cavity (axial hollow passageway 3). Figures 2-3 illustrates the continuous web of absorbent material 2 (sheet product) wound into a spiral form to produce a coreless roll 1 (coreless roll of sheet product) with an axial hollow passageway 3 (axial cavity); wherein, a coating composition 7 (indicator) is applied to second end 6 (first end) of the continuous web of absorbent material 2 and extends partially along the continuous web of absorbent material 2 for at least 3 plies of the continuous web of absorbent material 2. At paragraph 0093, Weisang disclose that the coreless roll 1 is configured to be compressed so that the axial hollow passage 3 is collapsed. In addition, paragraphs 0095 and 0149-0150 disclose, the coating composition 7 can include various types of known additives, such as, dye and colorant. Therefore, when the coating composition 7 with a dye or colorant additive is applied to the second end 6, it would be visibly different from the rest of the continuous web of absorbent material 2 without the coating composition 7. Thus, it is apparent that even when the axial hollow passage 3 of the coreless roll 1 is collapse, a user will be able to clearly distinguish the second end 6 of the continuous web of absorbent material 2 from the exterior of the compressed coreless roll 1.

In regards to claims 10-12, Weisang teach all intervening claim limitations as shown above. Weisang further teach (Figures 1-6), the compressed coreless roll of sheet product (coreless roll 1) being produced by removing the forming core member (temporary core 36) from the roll of sheet product (long 34), and by compressing the coreless roll of sheet product (coreless roll 1) after the removal of said forming core member (temporary core 36) so as to substantially collapse the axial cavity (axial hollow passageway 3) formed within said coreless roll of sheet product (coreless roll 1); Yet, Weisang fail to teach, initially compressing the roll of sheet product (log 34) while still retaining the forming core member (temporary core 36) or prior to the removal of said forming core member (temporary core 36) from the roll of sheet product (log 34) (paragraphs 0015, 0021, 0093, 0124, 0169, and 0206-0207 disclose, the coreless roll 1 can preferably be compressed after forming in order to reduce the space and cost required for storage and transport/ shipment of the coreless roll 1; wherein, the compression of the coreless roll 1 causes the axial hollow passage 3 of said coreless roll 1 to collapse and adapt the shape of a thin, typically oval slit, such that the axial hollow passageway 3 will no longer be able to receive the spindle of a roll holder).
Nevertheless, Lemke teach (Figures 1A, 2A, & 11A-11D, and Paragraphs 0050-0057 & 0059) a compressed coreless roll of sheet product (compressed hollow coreless roll 10 illustrated in figure 1A) produced by: winding a sheet product (absorbent paper sheet described in paragraph 0051) about a forming core member (forming core member described in paragraphs 0056) to provide a roll of sheet product (roll of absorbent paper sheet wound about the forming core member, as described in paragraph 0053); initially compressing the roll of sheet product (roll of absorbent paper sheet wound about the forming core member) while still retaining the forming core member (forming core member described in paragraphs 0056) so as to facilitate the removal of the forming core member (forming core member described in paragraphs 0056) from the roll of sheet product (roll of absorbent paper sheet wound about the forming core member) (paragraph 0056 disclose, that initial compression of the roll of absorbent paper sheet prior to removing the forming core member may facilitate the removal of said forming core member from the roll of absorbent paper sheet; specially when the roll of absorbent paper sheet is formed around a conventional paperboard core rather than being formed directly on a mandrel or on a collapsible mandrel); removing the forming core member (forming core member described in paragraphs 0056) after the initial compression of the roll of sheet product (roll of absorbent paper sheet wound about the forming core member) so as to provide a coreless roll of sheet product (compressed hollow coreless roll 10) having an axial cavity (central cavity 12); and compressing the coreless roll of sheet product (compressed hollow coreless roll 10) again after the removal of the forming core member (forming core member described in paragraphs 0056) such that the axial cavity (central cavity 12) is substantially collapsed (as illustrated in figures 1A & 11A-11D, and as disclosed in paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that is producing a compressed coreless roll of sheet product using Weisang’s techniciqe to appropriately compress the roll of sheet product prior to removing the forming core member from said roll of sheet product in the manner suggested by Lemke (in other words, to remove the forming core member after applying an initial compression force to the roll of sheet product). Such an initial compression of the roll of sheet product will ease the removal of the forming core member by at least slightly disfiguring the forming core member retained within the roll of sheet product, so that said forming core member can be pushed/ pulled out of said roll of sheet product without much difficulty (or without pulling on the end of the roll of sheet product that is disposed within the axial cavity and/ or that is in contact with the forming core member).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                               /MICHAEL R MANSEN/                                                                       Supervisory Patent Examiner, Art Unit 3654